Filed 12/1/21 P. v. Rickard CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D078530

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. CR126548)

CHARLES KEVIN RICKARD,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Joan P. Weber, Judge. Affirmed.

         Stephen M. Hinkle, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Julie L. Garland, Assistant Attorney General, A. Natasha
Cortina, Lynne G. McGinnis, and Christine L. Berman, Deputy Attorneys
General, for Plaintiff and Respondent.
      In 1992, a jury convicted Charles Kevin Rickard of second degree

murder (Pen. Code,1 § 187, subd. (a)). The court sentenced Rickard to an
indeterminate sentence of 15 years to life. Rickard appealed, and we
affirmed the judgment in an unpublished opinion filed November 23, 1993.
(People v. Rickard (Nov. 23, 1993, D017250) [nonpub. opn.].)
      In January 2019, Rickard filed a petition for resentencing under
section 1170.95. The court appointed counsel, received briefing, and issued
an order to show cause (OSC). Thereafter, the court held a contested
evidentiary hearing. At the conclusion of that hearing, the court denied the
petition for resentencing, finding the People proved beyond a reasonable
doubt that Rickard was a direct aider and abettor. There is sufficient
evidence to support the trial court’s decision. Accordingly, we will affirm the
trial court’s order denying the petition.
                BACKGROUND AND PROCEDURAL FACTS
      We take the following facts from our prior, unpublished opinion

People v. Rickard, supra, D017250.2
      “On August 11, 1991, Rickard and others lived under and near highway
bridges in the riverbed of the San Diego River in Mission Valley in the area of
Pacific Coast Highway and Interstate 5 freeway. Rickard lived with his
girlfriend, Stacy Meachem, and both of them used methamphetamine
regularly, including the morning of August 11. Meachem told Rickard that
Amanda O[.] had come to their camp the day before and had argued over a $5
debt, with the two of them trading insults. Meachem related that [Amanda]
choked her and rubbed a knife against her leg. Moreover, [Amanda] caused

1     Further unspecified statutory references are to the Penal Code.

2    We granted Rickard’s request to take judicial notice of the files in case
No. D017250.
                                        2
Meachem to redeem her collection of cans worth $3, giving the proceeds to
[Amanda], to return some borrowed pants and to hand [Amanda] her mostly
full pack of cigarettes. Meachem told Rickard that [Amanda] had ‘raped’ her.
      “On hearing what Meachem told him, Rickard became angry and he
announced they had to go over to [Amanda]’s camp, grabbing Meachem’s arm
and leading her there. [Amanda] was not in her camp at the time and
Rickard began hitting Meachem telling her she was a ‘puss’ who could not
stand up to [Amanda]. James Risner, Rickard’s best friend, showed up and
walked off with Rickard.
      “Meachem next saw Rickard and Risner talking to [Amanda] at her
camp. [Amanda] was on the ground with Rickard standing over her, ‘pulling
up her wrists,’ and grabbing her by the hair. Rickard hit [Amanda] on the
top of the head with the butt of a knife and told Meachem to leave. Meachem
went to the camp of Terry Hansen.
      “Some time later Rickard showed up at Hansen’s camp and said he and
Risner had killed [Amanda]. Rickard had changed his pants because they
were dirty, he said, and thrown them away. Before [Amanda]’s body was
found, Rickard asked Hansen if he could borrow a shovel to go fishing.
Hansen did not have a shovel to lend, and thought Rickard’s request to
borrow a shovel for fishing was strange since it was almost dark at the time.
The exact location of the stabbing was never identified.
      “On the night of August 11, 1991, Rickard said to a friend, George
Mooney, ‘Wow, what a rush when you stab someone.’ Another resident of the
riverbed, David Michael McBride, saw Risner on the next night and noticed
he had some long scratches on his face and cheeks. Also, riverbed resident,
Marvin Wayne Abramson, saw Rickard and Risner arguing and noticed
Risner had scratches on his face.


                                       3
      “Late in the evening of August 11, 1991, Risner told Abramson that he
and Rickard had killed [Amanda]; Rickard had handed Risner his knife and
held [Amanda] down while Risner stabber her, then put her in the river.
Risner also told Abramson that an hour after he put [Amanda] in the river,
he returned and saw that [Amanda] had dragged herself up out of the river
and was sitting up looking at him, at which point Risner picked up a rock and
bashed her in the head then kicked or threw her back into the river. The
next morning, August 12, Abramson went to the river and saw [Amanda]’s
body in the water.
      “On August 13, 1991, the other riverbed residents discovered
[Amanda]’s body in the river and notified police. [Amanda] had suffered
multiple stab wounds to her upper body and head, and blunt force trauma to
her head. Seven of the stab wounds were in [Amanda]’s back and seven were
in her front. Potentially fatal were four stab wounds, one that penetrated the
inner layers of her abdomen four and one-half inches deep and one which
injured her liver four and one-half inches deep. Four stab wounds lacerated
the carotid artery and jugular vein on both sides of her neck and would have
caused death in minutes. Each one of the wounds to the lung, liver and neck,
by itself would have caused death. So also would the two blows to the top of
[Amanda]’s head have caused death. There were bruises on the back of
[Amanda]’s hands and she had no defensive, i.e., incised or cut, wounds on
her hands. [Amanda] was alive when the stab wounds and the blunt trauma
to her head were inflicted.
      “[Amanda]’s wounds were consistent with a prosecution theory that
Rickard held [Amanda] down while Risner stabbed her using a knife with
which Rickard had just threatened [Amanda] to obtain an apology for the
incident involving Meachem and to take back the cigarettes. Rickard


                                      4
admitted that he handed the knife to the only other person at the scene,
though he would not name that person, Risner.”
      Following trial, a jury found Rickard guilty of second degree murder
(§ 187 subd. (a)) and possession of methamphetamine (Health & Saf. Code,
§ 11377, subd. (a).) The court sentenced him to prison for 15 years to life for
murder, with a consecutive three-year term for the drug crime. Rickard
appealed, and we affirmed the conviction in November 1993.
      On January 9, 2019, Rickard filed a petition for resentencing pursuant
to section 1170.95. The trial court issued an OSC, and following briefing, it
held an evidentiary hearing January 29, 2021.
      At the evidentiary hearing, the People sought to introduce two pieces of
additional evidence, confidential risk assessment reports for Risner in 2015
and 2016. The court denied this request.
      When the court asked the People whether a witness saw Rickard stab
the victim, the People directed the court to Rickard’s admission to Meacham
and his statement to Mooney that it was a rush to stab someone. The People
also told the court that a statement was made to Abramson that Rickard held
down Amanda while he stabbed her, a statement that was admitted at trial.
      When the court told defense counsel it seemed the only reasonable
examination of the trial record led to the conclusion that Rickard brought the
knife to the scene, hit the victim with the butt of the knife, and then supplied
the knife to Risner, defense counsel said she was not confident about where
the knife came from and commented, “I think that Mr. Rickard has a
different take on that.”
      The court also asked defense counsel about “that other critical piece of
evidence . . . which is your client holding [the] victim down while Risner is
stabbing her 14 times, all over her head, her torso—” Defense counsel


                                       5
responded that “Rickard was not present in his mind at the stabbing,” said
Rickard “would take issue with the statements that were made by some of
the individuals and subsequently repeated to the Court,” and challenged
witnesses’ credibility, noting some had addiction issues or cognitive
challenges. She told the court Rickard “would deny . . . that was an accurate
or a truthful statement.”
      The court concluded the jury could not have found beyond a reasonable
doubt that Rickard was the direct killer based on the evidence in the record.
But after considering whether the prosecution could “establish beyond a
reasonable doubt that petitioner is guilty of second degree murder under the
current interpretation of the law[,]” it concluded there was proof beyond a
reasonable doubt that Rickard was a direct aider and abettor.
      The court explained: “Mr. Rickard was the person with the direct
motive. His girlfriend had been in this argument; she had claimed that
victim had quote/unquote raped her; he was furious; he brought her to
victim’s campsite; he came armed with that knife; he brings his best friend.
The evidence is pretty clear that Risner is a very close friend of his, who he
knew to be violent. And Mr. Rickard holds the victim by her hair, with the
knife, strikes her with the butt of the knife in her head, and then he tells his
girlfriend, Ms. Meachem, ‘Leave.’ Clear implication: We’re going to do some
damage here. But, of course, Mr. Risner stays.”
      The court continued: “And we have eyewitnesses saying that
defendant, petitioner, holds her down while she is being viciously stabbed in
these 14 stab wounds. The medical examiner said multiple of these stab
wounds would have been fatal and would—are the cause of death. And then
we have the clear statement after the fact where he’s talking to Ms. Meachem




                                        6
in the interview room, and he tells her, ‘I did it for you, honey. Why didn’t
you say you didn’t know nothing?’ ”
      There were two theories for direct aiding and abetting at trial:
bringing the weapon and holding down the victim. The trial court noted the
jury was instructed it had to unanimously agree as to which event occurred,
and there is no doubt that the jury found that at least one of those two acts
occurred. Then the court said: “reading over the entire record, I believe it’s
pretty clear that both of those acts were proved beyond reasonable doubt,
making him a direct aider and abettor to the murder, with an obvious intent
to kill. [¶] You don’t bring a knife and you don’t hold a victim down while
she’s being stabbed in the most vulnerable parts of her body. . . . That is a
specific intent to kill, in my mind.”
      The defendant told the court there were no eyewitnesses who saw him

hold the victim down.3
      Rickard timely appealed the court’s determination that he is ineligible
for resentencing under section 1170.95.
                                  DISCUSSION
      There is only one issue before us in this appeal: Is there sufficient
evidence in the record to support the finding that Rickard was a direct aider




3     After the court ruled, Rickard, who was not under oath, told it, “No one
saw me hold anybody down, and I took Ms. Meachem away. I took her away
from Mr. Risner, because Mr. Risner was a violent person, and it’s like a
weasel in a henhouse; when they start killing something, they don’t—they
don’t stop. But when Risner started attacking [Amanda], I took Meachem—
Ms. Meachem away to a safe place, and then I came back.”
                                        7
and abettor?4 As we will explain, there is substantial evidence to support the
finding and thus the denial of the petition.
                               A. Legal Principles
      Senate Bill No. 1437 (2017–2018 Reg. Sess.) (Senate Bill 1437) was
enacted to “ ‘amend the felony murder rule and the natural and probable
consequences doctrine, as it relates to murder, to ensure that murder liability
is not imposed on a person who is not the actual killer, did not act with intent
to kill, or was not a major participant in the underlying felony who acted with
reckless indifference to human life.’ (Stats. 2018, ch. 1015, § 1, subd. (f).)”
(People v. Martinez (2019) 31 Cal.App.5th 719, 723.) Senate Bill 1437 did this
by amending section 188, which defines malice, and section 189, which
defines the degrees of murder. (Stats. 2018, ch. 1015, §§ 2 & 3.) Amended
section 188 states: “Except as stated in subdivision (e) of Section 189, in
order to be convicted of murder, a principal in a crime shall act with malice
aforethought. Malice shall not be imputed to a person based solely on his or
her participation in a crime.” (§ 188, subd. (a)(3).) Amended section 189
states: “A participant in the perpetration or attempted perpetration of a
felony listed in subdivision (a) in which a death occurs is liable for murder
only if one of the following is proven: [¶] (1) The person was the actual killer.
[¶] (2) The person was not the actual killer, but, with the intent to kill, aided,
abetted, counseled, commanded, induced, solicited, requested, or assisted the
actual killer in the commission of murder in the first degree. [¶] [or] (3) The


4     Rickard argues there are three possible standards of review for a trial
court to use in assessing eligibility for resentencing under section 1170.95.
We need not consider which standard of review is the proper one for the
evidentiary hearing, an issue currently before the Supreme Court (People v.
Duke (2020) 55 Cal.App.5th 113, review granted Jan. 13, 2021, S265309),
because here the court applied the independent factfinder standard, as the
defendant requested.
                                         8
person was a major participant in the underlying felony and acted with
reckless indifference to human life, as described in subdivision (d) of
Section 190.2.” (§ 189, subd. (e).)
      Although the bill amended the felony murder rule to ensure that
murder liability would be imposed only on perpetrators with malice
aforethought, it did not change the definition of malice. (People v. Gentile
(2020) 10 Cal.5th 830, 844 (Gentile).) Express malice exists “when there is a
manifest intent to kill.” (Ibid., citing § 188, subds. (a)(1) and (a)(2).) It is
shown when the defendant either desires the victim’s death or knows to a
substantial certainty that death will occur. (§ 188, subd. (a)(1); People v.
Saille (1991) 54 Cal.3d 1103, 1114.) Implied malice exists if “someone kills
with ‘no considerable provocation . . . or when the circumstances attending
the killing show an abandoned and malignant heart.’ ” (Gentile, at p. 844,
citing § 188, subd. (a)(2).) Implied malice requires a defendant to engage in
conduct he or she knows endangers the life of another, with a conscious
disregard for life. (People v. Chun (2009) 45 Cal.4th 1172, 1191.)
      “[U]nder direct aiding and abetting principles, an accomplice is guilty
of an offense perpetrated by another if the accomplice aids the commission of
that offense with ‘knowledge of the direct perpetrator’s unlawful intent and
[with] an intent to assist in achieving those unlawful ends.’ ” (Gentile, supra,
10 Cal.5th at p. 843, quoting People v. Perez (2005) 35 Cal.4th 1219, 1225.)
Under an implied malice aiding and abetting theory, there must be
substantial evidence that the defendant intentionally committed, encouraged,
or facilitated life-endangering conduct with a conscious disregard for life.
(People v. Soto (2020) 51 Cal.App.5th 1043, 1058, review granted Sept. 23,
2020, S263939.)




                                          9
      Senate Bill 1437 also established resentencing relief for eligible
defendants in section 1170.95. Under subdivision (a), “[a] person convicted of
felony murder or murder under a natural and probable consequences theory
may file a petition” with the sentencing court to have his or her murder
conviction vacated and to be resentenced on any remaining counts “when all
of the following conditions apply: [¶] (1) A complaint, information, or
indictment was filed against the petitioner that allowed the prosecution to
proceed under a theory of felony murder or murder under the natural and
probable consequences doctrine. [¶] (2) The petitioner was convicted of first
degree or second degree murder following a trial or accepted a plea offer in
lieu of a trial at which the petitioner could be convicted for first degree or
second degree murder. [¶] (3) The petitioner could not be convicted of first or
second degree murder because of changes to Section 188 or 189 made
effective January 1, 2019” under Senate Bill 1437.
      If a petitioner is not ineligible as a matter of law, the court issues an
OSC, and the trial court holds an evidentiary hearing. (§ 1170.95, subd. (d).)
At this stage of the process, parties may rely on the record of conviction
and/or present new evidence to demonstrate whether a defendant is eligible
for resentencing. (§ 1170.95, subd. (d)(3).) The prosecution bears the burden
of proving beyond reasonable doubt that the defendant is ineligible for
resentencing. (Ibid.)
                             B. Standard of Review
      The question of whether a defendant committed a murder under a still-
valid theory is a factual question. (People v. Clements (2021) 60 Cal.App.5th
597, 615, review granted Apr. 28, 2021, S267624.) We review a trial judge’s
fact finding for substantial evidence. (Id. at p. 618; People v. Gregerson
(2011) 202 Cal.App.4th 306, 320; see People v. Lopez (2020) 56 Cal.App.5th


                                        10
936, 953–954, review granted Feb. 10, 2021, S265974 [even if the
independent factfinder standard applies at the evidentiary hearing, the
standard of review on appeal is substantial evidence].) We analyze the record
in the light most favorable to the trial court’s finding and determine if there
is sufficient substantial evidence to find the defendant guilty beyond a
reasonable doubt. (Clements, at p. 618; People v. Bascomb (2020) 55
Cal.App.5th 1077, 1087.)
                                  C. Analysis
      Here, the court independently concluded the People had established
Rickard’s guilt beyond a reasonable doubt based on direct aiding and abetting
principles. (See Gentile, supra, 10 Cal.5th at p. 855 [“section 1170.95
requires the superior court to determine on an individualized basis, after
considering any new or additional evidence offered by the parties, whether
the defendant is entitled to relief”].) There is substantial evidence in the
record to support this finding.
      There was evidence placing Rickard with Risner and Amanda:
Meachem observed Rickard and Risner talking with Amanda at her camp,
pulling Amanda’s wrists, and grabbing her by the hair. Meachem saw
Rickard hit Amanda with the butt of his knife. There was also evidence of
Rickard’s incriminating statements: After sending Meachem away to leave
him with Risner and Amanda, Rickard later showed up and said he and
Risner had killed Amanda. Rickard also told his friend Mooney near the time
of Amanda’s death, “What a rush when you stab someone.” And during a
break in a police interview, Rickard told Meachem he “did that” for her and
wanted to know why she did not tell police she knew nothing. Risner’s
statements to Abramson likewise placed Rickard at the scene of the crime,
holding down Amanda during the stabbing. Not only does this evidence


                                       11
demonstrate Rickard’s direct and active involvement in Amanda’s death, but
it also shows he aided Risner by providing the knife, a weapon Rickard
admitted he provided. And he did so with the knowledge that his friend
Risner was violent.
      Further, while motive is not necessary for a murder conviction, it is
often probative of intent to kill, which can be inferred from the defendant’s
acts and the circumstances of the crime. (People v. Smith (2005) 37 Cal.4th
733, 740–741.) Both the People and defense counsel here agreed Risner did
not have a motive to kill. In contrast, Rickard had motive: his girlfriend’s
confrontation with Amanda. The trial court found this argument persuasive,
noting Rickard’s anger was what prompted him to confront Amanda. And
Rickard’s decision to send Meachem away while he and Risner stayed behind
with Amanda was evidence they were “going to do some damage.”
      Rickard recognizes in his appellate briefs that there were two direct
aiding and abetting theories: (1) he participated in the stabbing; and (2) he
supplied the murder weapon to Risner. He acknowledges the court found
there was evidence beyond a reasonable doubt that each of these factual
scenarios was true. But he nonetheless contends that the court’s
misstatement that “we have eyewitnesses” means there was not sufficient
evidence to find he held down Amanda during the stabbing. He further
argues that absent this specific factual finding, it is reasonably probable the
court would have found the prosecution had failed to carry its burden.
      The court’s reference to an eyewitness was not an accurate statement of
the evidence; however, the court’s factual conclusion that the defendant held
down Amanda while she was being stabbed is nonetheless supported by
substantial evidence and consistent with the evidence the trial court cited at
the hearing. Meachem testified that Rickard told her he and Risner had


                                       12
killed Amanda. Mooney testified that Rickard told him it was a rush to stab
someone around the time Amanda was killed. And Abramson testified that
Risner said Rickard held down Amanda while Risner stabbed her.
      Rickard’s remaining contentions rely on his argument that the court’s
finding that he was a direct aider and abettor because he supplied the
weapon would be an insufficient basis for denying his petition. While we
disagree with this argument, we decline to address the specifics because, as
we have detailed ante, there is substantial evidence to support the court’s
finding that Rickard was a direct aider and abettor both by providing the
knife and by holding down Amanda.
                                DISPOSITION
      The order is affirmed.


                                                      HUFFMAN, Acting P. J.

WE CONCUR:



IRION, J.



DATO, J.




                                      13